    Case 2:20-cv-07433-PA-PVC Document 9 Filed 08/19/20 Page 1 of 2 Page ID #:55
                                                                                                            JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-7433 PA (PVCx)                                          Date    August 19, 2020
 Title             Richard Clark v. BMW of N. Am., LLC, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                                Not Reported                         N/A
                 Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                             None                                                 None
 Proceedings:                  IN CHAMBERS — COURT ORDER

       Before the Court is a Notice of Removal filed by defendant BMW of North America,
LLC (“Defendant”). Defendant asserts that this Court has jurisdiction over the action brought
against it by plaintiff Richard Clark (“Plaintiff”) based on the Court’s diversity jurisdiction. See
28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in
state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded to state
court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of
establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d
1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the
right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Defendant must prove that
there is complete diversity of citizenship between the parties and that the amount in controversy
exceeds $75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural
person must be a citizen of the United States and be domiciled in a particular state. Kantor v.
Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the
places they reside with the intent to remain or to which they intend to return. See Kanter v.
Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). For the purposes of diversity
jurisdiction, a corporation is a citizen of any state where it is incorporated and of the state where
it has its principal place of business. 28 U.S.C. § 1332(c); see also Indus. Tectonics, Inc. v.
Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC is the citizenship
of its members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir.
2006) (“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 2
    Case 2:20-cv-07433-PA-PVC Document 9 Filed 08/19/20 Page 2 of 2 Page ID #:56
                                                                                                  JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-7433 PA (PVCx)                                     Date   August 19, 2020
 Title          Richard Clark v. BMW of N. Am., LLC, et al.

citizens.”); TPS Utilicom Servs., Inc. v. AT & T Corp., 223 F. Supp. 2d 1089, 1101 (C.D. Cal.
2002) (“A limited liability company . . . is treated like a partnership for the purpose of
establishing citizenship under diversity jurisdiction.”).

       The Notice of Removal alleges that “Plaintiff is, and at all relevant times was domiciled
in Los Angeles County, California, as established in the first paragraph of the complaint. . . .
Furthermore, Plaintiff listed a Los Angeles address on the Lease Agreement.” (Notice of
Removal at 3:25-28.) As the Notice of Removal alleges, Defendant’s support for its allegations
concerning Plaintiff’s domicile rely solely on the Complaint, which alleges only Plaintiff’s
residence, and an address on a lease agreement. Because an individual is not necessarily
domiciled where he or she resides, Defendant’s allegations concerning the citizenship of
Plaintiff, based on an allegation of residence, are insufficient to establish Plaintiff’s citizenship.
“Absent unusual circumstances, a party seeking to invoke diversity jurisdiction should be able to
allege affirmatively the actual citizenship of the relevant parties.” Kanter, 265 F.3d at 857;
Bradford v. Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D. Cal. 1963) (“A petition
[for removal] alleging diversity of citizenship upon information and belief is insufficient.”). As
a result, Defendant’s allegations related to Plaintiff’s citizenship are insufficient to invoke this
Court’s diversity jurisdiction.

       For the foregoing reasons, Defendant has failed to satisfy its burden of showing that
diversity jurisdiction exists over this action. Accordingly, this action is hereby remanded to
Los Angeles County Superior Court, Case No. 20STCV22612, for lack of subject matter
jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 2 of 2
